DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-23, in the reply filed on 06-14-21 is acknowledged.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 cited a limitation of “a second insulating layer”, since there is no “a first insulating layer” anywhere before, “a second insulating layer” should be “a first insulating layer” to make the claim clear.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 cited a limitation of “a second insulating layer”, since there is no “a first insulating layer” anywhere before, “a second insulating layer” should be “a first insulating layer” to make the claim clear.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugaya et al. (US20140008104).
	Re Claim 1, Sugaya show and disclose
An electrical circuit board, comprising: 
a first conductive layer and a second conductive layer (top and bottom copper foil 320, [0110], fig. 8); and
an interlayer (a heat-resistant resin layer 120, [0045]) as a thermal barrier, placed between the first conductive layer and the second conductive layer (fig. 8), 
wherein the thermal barrier reduces heat transfer (property of heat-resist layer, [0045]) between the first conductive layer and the second conductive layer.
Re Claim 2, Sugaya show and disclose
The electrical circuit board of claim 1, wherein the interlayer is a heat insulating layer (a heat-resistant polyimide resin layer, [0045]).
Re Claim 4, Sugaya show and disclose
The electrical circuit board of claim 2, wherein the heat insulating layer is made of heat resistant material (a heat-resistant polyimide resin layer, [0045]).
Re Claim 7, Sugaya show and disclose
The electrical circuit board of claim 2, further comprising at least one bonding layer (prepreg layer 270, [0136], fig. 8) for securely attaching the heat insulating layer to at least one of the first and second conductive layers.
Re Claim 9, Sugaya show and disclose

Re Claim 10, Sugaya show and disclose
The electrical circuit board of claim 7, wherein the at least one bonding layer is made from a plurality of sheets of prepreg (prepreg layer 270, [0136], fig. 8).
Re Claim 11, Sugaya show and disclose
The electrical circuit board of claim 7, wherein the at least one bonding layer is made from a plurality of sheets of Insulectro™ 106NF prepreg (prepreg layer 270, [0136], fig. 8; furthermore, as regarding of trade mark “Insulectro™ 106NF”, which not a patentable matter, is long as the prior art disclosed the same material of the prepreg).
Re Claim 12, Sugaya show and disclose
The electrical circuit board of claim 2, further comprising a second insulating layer (lower prepreg layer 270, fig. 8; also see Claim Objection above) wherein the heat insulating layer is securely attached to the first conductive layer and the second insulating layer (fig. 8), and wherein the second insulating layer is securely attached to the heat insulating layer and to the second conductive layer (fig. 8).
Re Claim 13, Sugaya show and disclose
The electrical circuit board of claim 1, wherein the first and second conductive layers are copper foils (copper foil 320, [0110], fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya et al. in view of Ikeda et al. (US20090274184).
Re Claim 3, Sugaya show and disclose
The electrical circuit board of claim 1, 
Sugaya does not disclose
wherein the thermal barrier includes a plurality of air bubbles within the interlayer.
Ikeda teaches a device wherein
the thermal barrier includes a plurality of air bubbles (An air thermal insulator having air bubbles therein is used as the thermal insulation sheet, [0029]) within the interlayer.
Therefore, it would have been obvious to one having ordinary skill in the art to use the thermal insulation layer with air bubbles as taught by Ikeda in the electronic device of Sugaya, in order to improve thermal insulation of the thermal barrier layer for the electronic device.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya et al. in view of Thiriot (US20070026752).
Re Claims 5-6, Sugaya show and disclose
The electrical circuit board of claim 4, 
Sugaya does not disclose
wherein the heat resistant material is Nomex* woven fabric, tight weave; wherein the heat resistant material is one sheet of 1-5 oz./yd² Nomex® woven fabric, tight weave.
Thiriot teaches a device wherein
the heat resistant material (a thermal barrier, [Abstract]) is one sheet of 1-5 oz./yd² Nomex® woven fabric, tight weave (fibers sold by Dupont de Nemours under the trademark " NOMEX" [0014]; and The weight per unit area of this cloth was about 130 grams per square centimeter (g/cm.sup.2), [0097]).
Therefore, it would have been obvious to one having ordinary skill in the art to use the thermal barrier layer with woven fibers as taught by Thiriot in the electronic device of Sugaya, in order to improve thermal insulation of the thermal barrier layer for the electronic device.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya et al. in view of Maeda et al. (US20120082853).
Re Claim 8, Sugaya show and disclose
The electrical circuit board of claim 7, 
Sugaya does not disclose 
a plurality of air bubbles within the at least one bonding layer.

a plurality of air bubbles within the at least one bonding layer (air bubbles in the adhesive layer, [0188]).
Therefore, it would have been obvious to one having ordinary skill in the art to use the adhesive layer with air bubbles as taught by Maeda in the electronic device of Sugaya, in order to improve thermal insulation of the adhesive layer for the electronic device.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya et al.
Re Claim 14, Sugaya show and disclose
The electrical circuit board of claim 2,
Sugaya disclosed claimed invention except for a second insulating layer; a first bonding layer bonding the second insulating layer with the heat insulating layer; a second bonding layer bonding the second insulating layer with the second conductive layer; and a third bonding layer bonding the heat insulating layer with the first conductive layer; since Sugaya discloses a laminated board with alternated adhesive layer 270 and heat insulating layer 120 (fig. 8), therefore, it would have been obvious to one having ordinary skill in the art to repeat to laminate more alternated adhesive layer and heat insulating layer of fig. 8, by adding another heat insulating layer (120) under the lower adhesive layer 270 of fig. 8, and adding another adhesive layer (270) under the added heat insulating layer, then there would be a second insulating layer (the added heat insulating layer); a first bonding layer (the lower adhesive layer  270 of fig. 8; .

Allowable Subject Matter
Claims 15-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 15 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein: the first conductive layer is an Insulectro™ type H1 copper foil; the first bonding layer includes five sheets of Insulectro™ 106NF prepreg; the 
Claim 16 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein: the first conductive layer is an Insulectro™ type H1 copper foil; the first bonding layer includes three sheets of Insulectro™ 106NF prepreg; the heat insulating layer includes one sheet of 1-5 oz./yd2 Nomex® woven fabric, tight weave; the second bonding layer includes 12 sheets of Insulectro™ 106NF prepreg; the second heat insulating layer includes one sheet of 1-5 oz./yd2 Nomex® woven fabric, tight weave; the third bonding layer includes three sheets of Insulectro™ 106NF prepreg; and the second conductive layer is an Insulectro™ type H1 copper foil.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claims 15, 16 and all claims dependent thereof patentable over art of record.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20080121416 US-20060145009 US-20120160166 US-20050120715 US-20130233329 US-20160284906 US-20090229862 US-20020045394 US-20070169886 US-20040142155 US-20030060107 US-20030226612 US-20030228821 US-20040065072 US-20050170732 US-20050215142 US-20060135023 US-20080199681 US-20110070410 US-20150168614 US-20190284734 US-20040266293 US-10357201 US-8430987 US-8129450 US-10158102 US-8084086 US-10000622 US-9825345 US-10052066 US-5492741 US-5450182 US-5854325 US-6344254 US-4357386 US-4569883 US-4571359 US-4657806 US-5323815 US-8312827 US-4686135.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848